Citation Nr: 0739733	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-36 719	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an effective date prior to January 7, 
2002, for the grant of service connection for bipolar 
disorder with major depression (psychiatric disability).  

2.  Entitlement to an effective date prior to January 7, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to an initial evaluation in excess of 70 
percent for service-connected psychiatric disability.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1963 
to December 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

An August 2003 rating decision granted service connection for 
psychiatric disability and assigned a 50 percent evaluation, 
effective on January 7, 2002; and the veteran timely appealed 
this rating.  

A December 2003 rating decision assigned an increased rating 
of  70 percent and a TDIU rating, effective on January 7, 
2002.  



FINDINGS OF FACT

1.  Absent a showing of a date prior to January 7, 2002 for 
the receipt of a reopened claim, an earlier date may not be 
assigned for the grant of service connection for the 
veteran's psychiatric disability.  

2.  The veteran was first granted service connection and 
assigned a 70 percent rating for his psychiatric disability 
beginning on January 7, 2002.  

3.  The service-connected psychiatric disability picture 
currently is not shown to be productive of total occupational 
and social impairment.  



CONCLUSIONS OF LAW

1.  An effective date prior receipt of the reopened claim on 
January 7, 2002 for the grant of service connection for the 
psychiatric disability must be denied by operation of law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  An effective date prior to January 7, 2002 when the 
veteran first met schedular criteria for the award of a TDIU 
rating must be denied by operation of law.  U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).  

3.  The criteria for the assignment of an initial schedular 
evaluation in excess of 70 percent for the service-connected 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in March 2003, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish his claim for service connection.  He was notified 
of the requirements needed to establish TDIU in October 2003.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran after the March 2003 letter.  

Although the letters did not specifically inform the veteran 
of the evidence necessary to warrant a compensable rating for 
a service-connected disability or for an earlier effective 
date, the VA General Counsel has held that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claim for 
increased compensation or an earlier effective date following 
the initial grant of service connection for a psychiatric 
disorder and the grant of TDIU in the instant case, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not specifically 
informed about disability ratings and effective dates if any 
of his claims was granted.  However, as his claims are being 
denied, no new disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
psychiatric examination was conducted in June 2003 and that 
sending this case to the RO for examination is not pertinent 
to a claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Earlier Effective Date Claims

Law and Regulations

According to the applicable law and regulation, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  However, the informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

"Date of receipt" generally means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2007).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  

"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  


Analysis

Effective Date Prior To January 7, 2002 For Service 
Connection For Psychiatric Disorder.

The veteran asserts that the effective date for receipt of 
his VA compensation should be earlier because there was 
evidence of psychiatric disability prior to January 2002.  

An original claim of service connection for psychiatric 
disability was received by VA in December 1974.  

This claim was denied by rating decision in May 1975.  The 
veteran was notified of the denial later in May 1975, and he 
did not timely appeal.  Accordingly, that decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

The service medical records in this regard showed a diagnosis 
of depressive reaction in August 1974.  However, when 
examined by VA in April 1975, no psychiatric disorder was 
seen, and the diagnosis was that of depressive reaction not 
found.  

The first correspondence after May 1975 to refer to a 
psychiatric disability was the application for benefits 
received by VA on January 7, 2002.  

The initial post-service evidence of psychiatric problems was 
not until October 1993, over 18 years after service 
discharge, when chronic insomnia and intermittent acute 
situational stress reactions were reported.  Subsequent 
treatment records reveal diagnoses of major depression, 
bipolar disorder and dysthymic disorder.  

Based on the record, an August 2003 rating decision granted 
service connection for psychiatric disorder effective on 
January 7, 2002, the date of the reopened claim.  

According to the applicable law and regulations, the date of 
an award of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Accordingly, the RO assigned an effective date of January 7, 
2002 for the grant of service connection, as this is the 
later of the date of the reopened claim and the date 
entitlement arose, based on the applicable VA law and 
regulations.  

Consequently, an effective date prior to January 7, 2002 is 
not permitted in this case.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  


Effective Date Prior To January 7, 2002 For TDIU

A claim for TDIU was received by VA on September 5, 2003.  A 
December 2003 rating decision granted TDIU, effective on 
January 7, 2002, the date of the reopened claim of service 
connection and the assignment of a 70 percent rating in this 
case.  

The veteran contends that the effective date for his TDIU 
rating should be earlier than January 2002 because there was 
evidence of his unemployability prior to this date.  

As noted, a claim for a TDIU rating is essentially a claim 
for an increased rating.  Consequently, the effective date of 
an award of increased compensation is normally the later of 
the date of receipt of claim or the date entitlement arose, 
unless there is evidence demonstrating that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this case, because the correct effective date for the 
grant of service connection for psychiatric disability is 
January 7, 2002, an earlier effective date for the TDIU 
rating, which is based on that service-connected psychiatric 
disability, cannot be any earlier than January 7, 2002.  
Consequently, an effective date prior to January 7, 2002 for 
the assignment of the TDIU rating is not permitted in this 
case.  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's PTSD, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

A 70 percent evaluation is assigned for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.  

A 100 percent evaluation for psychiatric disability requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

According to a January 2002 statement from Dr. P.J.H.S., the 
veteran was suffering from a moderately severe depressive 
illness.  

The veteran was hospitalized by VA in January 2002 with 
complaints of worsening depression and suicidal ideation.  
His condition improved with treatment, and he was discharged 
with a diagnosis of bipolar disorder, most recent episode 
depressed type; GAF was noted to be 35.  

The veteran noted on VA psychiatric evaluation in June 2003 
that he was taking medication for his psychiatric condition, 
which helped prevent him from behaving in the "crazy ways" 
he used to.  His complaints included insomnia and periodic 
suicidal ideation.  

On mental status examination in June 2003, the veteran 
appeared to be quite anxious.  He was not working.  Episodes 
of depression were reported.  His ability to maintain 
personal hygiene was considered probably adequate.  His 
speech was generally logical and goal directed.  His memory 
appeared essentially intact, and there was no indication of 
obsessive or ritualistic behavior.  He complained of having 
panic attacks, approximately twice a month.  

The diagnoses were those of bipolar disorder, most recent 
episode depressed without full interepisode recovery; and 
dysthymic disorder.  GAF was 50 with moderate to serious 
symptoms and serious impairment in functioning.  

It was reported on VA examination in June 2003 that the 
veteran's GAF appeared to vacillate fairly dramatically 
depending upon the episodes related to his bipolar illness.  

The examiner concluded that the increased symptoms and lower 
level of functioning that occurred during the depressive 
episodes likely more accurately represented the veteran's 
overall functional capacity because of the losses and 
problems left in their wake.  

Based on the evidence, the veteran's service-connected 
psychiatric disorder was assigned a 70 percent evaluation, 
effective on January 7, 2002, based on occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
symptomatology such as depression affecting the ability to 
function adequately, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

The Board finds, however, that the medical evidence does not 
show the symptomatology required for a 100 percent rating 
under the Schedule.  In other words, there is a lack of 
evidence of symptoms of total occupational and social 
impairment, such as persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or memory loss of vital information.  In 
fact, when examined in June 2003, the veteran's memory was 
intact and he said that he was no longer behaving "crazy."  

Consequently, based on the relevant evidence noted 
hereinabove, an initial evaluation in excess of 70 percent 
for the service-connected psychiatric disability is denied.  




ORDER

The claim for an effective date prior to January 7, 2002 for 
the grant of service connection for the veteran's psychiatric 
disability must be denied.  

The claim for an effective date prior to January 7, 2002 for 
the assignment of a TDIU rating must be denied.  

An initial rating in excess of 70 percent for service-
connected psychiatric disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal







 Department of Veterans Affairs


